DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to because of the following:
   Figure 2B:  Blank reference boxes should also be labeled with their representative structure in order to more easily identify the structure quickly that is utilized in the invention without having to read through the specification.
      Reference box (38) should also be labeled -- Meter Electronics -- or
-- Circuitry --.  See 37 C.F.R. 1.83(a) below.

1.83    Content of drawing.
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

(a) The drawing in a nonprovisional application must show every feature of the invention specified in the claims. However, conventional features disclosed in the description and claims, where their detailed illustration is not essential for a proper understanding of the invention, should be illustrated in the drawing in the form of a graphical drawing symbol or a labeled representation (e.g., a labeled rectangular box). In addition, tables that are included in the specification and sequences that are included in sequence listings should not be duplicated in the drawings. 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

(b) When the invention consists of an improvement on an old machine the drawing must when possible exhibit, in one or more views, the improved portion itself, disconnected from the old structure, and also in another view, so much only of the old structure as will suffice to show the connection of the invention therewith. 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

(c) Where the drawings in a nonprovisional application do not comply with the requirements of paragraphs (a) and (b) of this section, the examiner shall require such additional illustration within a time period of not less than two months from the date of the sending of a notice thereof. Such corrections are subject to the requirements of § 1.81(d). 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

[31 FR 12923, Oct. 4, 1966; 43 FR 4015, Jan. 31, 1978; paras. (a) and (c) revised, 60 FR 20195, Apr. 25, 1995, effective June 8, 1995; para. (a) revised, 69 FR 56481, Sept. 21, 2004, effective Oct. 21, 2004; para. (a) revised, 78 FR 62368, Oct. 21, 2013, effective Dec. 18, 2013]

PLEASE NOTE THAT A REFERENCE NUMERAL IS NOT A LABEL.


Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.


Specification
The disclosure is objected to because of the following informalities:
   Paragraph [0001], line 2:  The conjunction "and" should be replaced with the phrase --, now U.S. Patent No. 10,859,554, which is a continuation application of --.
   Paragraph [0001], line 3:  The phrase -- now -- should be inserted prior to the first occurrence of the article "the".
  
Appropriate correction is required.

Claim Objections
Claims 1-10 are objected to because of the following informalities:
   Re claim 1, claim line 4:  The conjunction -- and -- should be inserted after the "semicolon".

Appropriate correction is required.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-19 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-14 of U.S. Patent No. 10,309,949.  Although the claims at issue are not identical, they are not patentably distinct from each other because the patent claims additional limitations that are not found in the instant application claims.  The patented claims are narrower in scope than the application claims; but nevertheless cover the scope of the application claims.  Thus, the broader claims of the instant application are obvious in view of the narrower patented claims.  
   With respect to the limitation "configured to traverse through an interior of a water or sewer pipe" at line 2 of claim 1 of the instant application, the Examiner argues that this limitation does not provide any meaningful limitation since the robot is disclosed as doing this function in both the instant application and the patent; and therefore would be obvious in view of the patented claims.
   With respect to the limitation "comprising a first end that couples to the chassis and a sensing end distal thereto" at lines 3 and 4 of claim 1 of the instant application, the Examiner argues that this limitation appears to be covered by the patented claim.  Claim 1 of the patent recites that a sensor component is coupled to the chassis; and the water quality probe is connected to the sensor component via an extension piece, such that some end of the probe is connected thereto.  Additionally, the patented claim recites that an end of the water quality probe is able to contact fluid to collect water quality data.  Thus, the end of the water quality probe is inherently a sensing end.
   With respect to the limitations "configured to reposition the sensing end of the water quality probe with respect to the chassis", "acting to move the sensing end of the water quality probe to reposition the sensing end proximate to fluid containing water located proximate to a bottom part of the chassis", and "the sensing end configured to contact the fluid containing water for contact sensing of water quality data" at lines 5-11 of claim 1 of the instant invention, the Examiner argues that these limitations are met by the limitations of patented claim 1.  Specifically, patented claim 1 recites that the electric motor "imparts movement to the water quality probe to rotate the water quality probe about the extension piece such that an end of the water quality probe in repositioned from a horizontal position to a second position that is closer to bottom part of the chassis"; and "wherein, in the second position, the end of the water quality probe is able to contact fluid comprising water located in a bottom of the pipe proximate to a bottom of the one or more tracks".  Thus, patented claim 1 recites language that covers the scope of claim 1 of the instant application.
   With respect to the limitations of claims 2, 3, 4, 5, 6, 7, 8, and 10 of the instant application, the same or very similar limitations appear within claims 2, 1, 3, 4, 5, 6, 7, and 8 of the patent. 
   With respect to the limitation of claim 9 of the instant application, the Examiner argues that providing a plurality of water quality probes would be obvious in view of the patented claims.

   With respect to the limitations "operating an electric motor to reposition a sensing end of the water quality probe with respect to the robot", "acting to move the sensing end of the water quality probe to reposition the sensing end proximate to fluid containing water located proximate to a bottom part of the robot", and "the sensing end configured to contact the fluid containing water for contact sensing of water quality data" at lines 5-11 of claim 11 of the instant invention, the Examiner argues that these limitations are met by the limitations of patented claim 9.  Specifically, patented claim 9 recites "operating an electric motor to rotate the water quality probe about an extension piece that extends horizontally outward from a side of the sensor component to contact a fluid comprising water within the pipe"; "wherein an end of the water quality probe is repositioned from a horizontal position to a second position that is closer to a bottom part of the chassis", which is attached to the robot; and "wherein, in the second position, the end of the water quality probe is able to contact the fluid located in a bottom of the pipe proximate to a bottom of the one or more tracks", which is located at the bottom of the robot.  Thus, patented claim 9 recites language that covers the scope of claim 11 of the instant application.
   With respect to the limitations of claims 12, 13, 14, 15, 16, and 17, of the instant application, the same or very similar limitations appear within claims 10, 11, 12, 1/13, 1/14, and 9 of the patent. 
   With respect to the limitation of claim 18 of the instant application, the Examiner argues that providing a plurality of water quality probes would be obvious in view of the patented claims.

   With respect to the limitations of claim 19 of the instant application, patented claim 1 is narrower in scope than the application claim; and thus, cover the scope of the broader application claim.  
   With respect to the limitations of claim 20, the Examiner argues that providing a sensor component having one or more cameras disposed therein would be obvious in view of patented claim 7, which recite a sensor component comprising another sensor generating sensed data which may take the form on video data, which camera are well-known to create.

Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 10,859,554.  Although the claims at issue are not identical, they are not patentably distinct from each other because the patented claims are narrower in scope than the broader application claims.  The patent claims contain more subject matter of a structural nature; and thus, the broader scope of the application claims is obvious in view of the narrower patent claims.
   With respect to the limitations of application claim 1, patented claim 1 differs by reciting that the water quality probe comprises a first end that couples to the chassis through an extension piece (claim lines 5-7); and that the electric motor acting to rotate versus move the sensing end of the water quality probe. 
   With respect to the limitation of application claim 2, 3, 4, 5, 6, 7, 8, 9, and 10 of the instant application, the same or very similar limitations appear within patented claims 2, 3, 4, 5, 6, 7, 8, 9, and 10.
   With respect to the limitations of application claim 11, patented claim 11 differs by reciting that the sensing end of a water quality probe is repositions with respect to an extension piece that is coupled to a robot; and that the electric motor acting to rotate versus move the sensing end of the water quality probe. 
   With respect to the limitation of application claim 12, 13, 14, 15, 16, 17, and 18 of the instant application, the same or very similar limitations appear within patented claims 2, 13, 14, 15, 16, 17, and 18.
   With respect to the limitations of application claim 19, patented claim 19 differs by reciting that the water quality probe is coupled to the chassis via an extension piece with respect to an extension piece that is coupled to a robot. 
   With respect to the limitation of application claim 20, this limitation is similar to those within patented claim 20.

Allowable Subject Matter
The following is a statement of reasons for the indication of allowable subject matter:  
   Prior art was not relied upon to reject claims 1-20 because the prior art of record fails to teach and/or make obvious the following:
   Claims 1-10:  Providing a pipe inspection robot comprising an electric motor configured to reposition the sensing end of the water quality probe with respect to the chassis; said electric motor acting to move the sensing end of the water quality probe to reposition the sensing end proximate to fluid containing water located proximate to a bottom part of the chassis in combination with all of the remaining limitations of the claim.
   Claims 11-18:  Providing method for obtaining water quality data for a fluid containing water within a pipe, comprising collecting comprising operating an electric motor to reposition a sensing end of the water quality probe with respect to the robot; said electric motor acting to move the sensing end of the water quality probe to reposition the sensing end proximate to fluid containing water located proximate to a bottom part of the pipe inspection robot in combination with all of the remaining limitations of the claim.
   Claims 19-20: Providing a pipe inspection robot comprising an electric motor that imparts movement to the water quality probe to reposition the water quality probe to a position that is closer to a bottom part of the chassis; wherein, in the position, a sensing end of the water quality probe is able to contact fluid comprising water located in a bottom of the pipe proximate to a bottom of the chassis in combination with all of the remaining limitations of the claim.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
   The prior art discloses various pipe inspection robots.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL SEAN LARKIN whose telephone number is (571)272-2198. The examiner can normally be reached M-F 9:00 AM - 5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Macchiarolo can be reached on (571)272-2375. The fax phone number for the organization where this application or proceeding is assigned is (571)273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or (571)272-1000.


/DANIEL S LARKIN/Primary Examiner, Art Unit 2855